Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 07/06/2022, Applicant amended Claims 1, 5 – 11, 16, 19 and 20; canceled Claims 2 – 4; added Claims 21 – 23 and argued against all objections and rejections previously set forth in the Office Action dated 04/06/2022.
Accordingly, Claims 1 and 5 – 23 remain pending for examination.
In light of Applicant’s amendments and remarks, the previously set forth objections are withdrawn.
In light of Applicant’s amendments and remarks, the previously set forth rejections under 35 U.S.C. 112 are withdrawn.
In light of Applicant’s amendments and remarks, the previously set forth rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. 

Status of the Claims
Claims 1 and 5 – 23 are rejected under 35 U.S.C. 101.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 has been entered and considered by the examiner.


Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

	Regarding Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, device and medium for generating a numerical vector by encoding received text and storing the numerical vector that represent the text. 
	The limitations “receiving, by a processing system comprising at least one processor, text comprising a plurality of alphanumeric characters or symbols; converting, by the processing system, the text into a numerical vector comprising a plurality of numerical values, by mapping each alphanumeric character or symbol of the text to a vertex coordinate of one of a plurality of vertices of a hypercube, wherein a number of the plurality of vertices is equal to or greater than a number of the plurality of alphanumeric characters or symbols, wherein the numerical vector consumes less space in a computing device memory than the text, as drafted in Claim 1, is a process, under the broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic computer components. That is, other than reciting “by a processing system” and “wherein the numerical vector consumes less space in a computing device memory than the text” nothing in the claim elements precludes the steps from practically being performed in the mind or by pen and paper. For example, but for the “by a processing system comprising at least one processor”, “receiving” in the context of the claim encompasses the user receiving or obtaining a piece of paper with text. “converting” on the context of the claim encompasses the user encoding the received text, which is converting the text to a numerical representation and generating a numerical vector which is an arrangement of numbers that represent the text.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element- a processing system comprising a t least one processor, using the processing system to perform the receiving and converting steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of receiving and converting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Additionally, the second additional element - “wherein the numerical vector consumes less space in a computing device memory than the text”. The additional limitation only store information in memory, which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP §2106.05(d). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than a generic computer component and a well understood, routine, conventional computer functions. Therefore, the claim is not patent eligible.
	Claim 19 and 20 recites similar claim language as Claim 1, Accordingly, Claims 19 and 20 are also not patent eligible.

	Regarding Claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites that the plurality of characters or symbols is a set of alphanumeric characters of a language, which is merely the field of use. See MPEP §2106.05(h)

	Regarding Claim 6, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites that the numerical vector comprises a number of values equal to a number of dimensions of the hypercube plus an additional value, wherein the additional value represent a total number of characters or symbols, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

	Regarding Claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites using a well-known standard code for information interchange of character, which is merely the field of use. See MPEP §2106.05(h).

	Regarding Claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely define the hypercube by describing a well-known standard code, in which 8 bits are used to provide the binary representation and the maximum number off characters is 256, which is merely the field of use. See MPEP §2106.05(h).

	Regarding Claim 9, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely describes how a coordinate is represented, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

	Regarding Claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites the use of a well-known compression technique that does not lose data in the compression process, which is mere instructions to apply an exception. See MPEP 2106.05(f).

	Regarding Claim 11, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites the manipulation of data by adding a coordinate that is obtain by multiplying the previous coordinate by an activation function, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

	Regarding Claim 12, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites a characteristic of the function that is being used to multiply the vector, which is mere instructions to apply an exception. See MPEP 2106.05(f).

	Regarding Claim 13, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites a characteristic of the function that is being used to multiply the vector, which is mere instructions to apply an exception. See MPEP 2106.05(f).

	Regarding Claim 14, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites the decoding of a numerical vector, which is not sufficient to show an improvement in a computer functionality. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). See MPEP 2106.05(a).

	Regarding Claim 15, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites analyzing data, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

	Regarding Claim 16, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites the calculation of a value (sentiment) based on the gathered data, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).
	
	Regarding Claim 17, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites the decoding of a numerical vector, which is not sufficient to show an improvement in a computer functionality. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). See MPEP 2106.05(a).

	Regarding Claim 18, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites that the process is repeated a number of times in accordance with the last value of the stored numerical vector, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

	Regarding Claim 21, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites that the amount of time consumed by the context analysis of a numerical vector is less than the consumed time when analyzing text, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

	Regarding Claim 22, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites the use of machine learning to control an action, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

	Regarding Claim 23, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the claim merely indicates that the amount of bandwidth consumed to transmit a numerical vector is less than transmitting text, which is an insignificant extra-solution activity in the form of manipulating the gathered information. See MPEP §2106.05(g).

Allowable Subject Matter
Claims 1 and 5 – 23 would be allowable if the rejection under 35 U.S.C. 101 is overcome.

Reason for Allowance
 The following is a statement of reasons for the indication of allowable subject matter: 
Based on the Broadest Reasonable Interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 and 5 – 23  patentably distinct from the prior art.
The Prior art of record fail to teach or suggest the invention as recited in independent Claims 1, 19 and 20.
Due to at least their dependency upon Claims 1, 19 or 20, Claims 5 – 18 and 21 – 23 are also allowable over the prior art of record.

Response to Arguments
Applicant’s arguments, see remarks pages 4 – 5, filed 07/06/2022, with respect to the rejection under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 has been withdrawn. 

Applicant's arguments filed 07/06/2022 with regard to 35 U.S.C. 101 have been fully considered but they are not persuasive.

(1) Applicant argues that storage of a numerical vector in a computing device memory cannot be done with pen and paper or in the human mind. Moreover conversion of text into a numerical vector that consumes less space in computing device memory integrates the alleged judicial exception into a practical application. 
The examiner respectfully disagrees.
	(a) Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(1)(III)(C).
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. (See MPEP 2106.05(II).
	Accordingly, by including in the claim amendment that the vector consumes less space in a computing device memory, does not integrate the exception into a practical application, because the computer device memory is a generic computer component.  Storing data in a computer device memory is a well understood, routine convention computer function. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
(2)Furthermore, the applicant notes that the claimed method, noon-transitory computer readable medium, and device improve the functioning of a computer itself. The numerical vector into which the claims convert received text consumes less space in the memory of a computer, consumes less bandwidth when being transmitted between computers, and is easier for a computer executing language processing to process. Thus, the claims recite a technology-based solution that improves the functioning of a computer, cannot be performed with pen and paper or in the human mind, and is integrated into a practical application.
The Examiner respectfully disagrees.
(a) It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer) (See MPEP 2106.05(a)(I).
	A technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. 
	After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.
	An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.
Applicant argues that the claims are directed towards an improvement. However, upon close review of the arguments, Applicant failed to indicate how the numerical vector into which the claims convert received text consumes less space in the memory of a computer, how by using numerical vector requires less bandwidth when being transmitted between computer and how it becomes easier for a computer executing language processing. It is noted that the Applicant submits the current claim subject is (1) implemented in a particular machine. To support this assertion, the Applicant merely recites the claim limitations. As such, the Applicant has failed to indicate how the claim amendments represent an improvement.
For at least the foregoing reasons, Examiner maintains the previously set forth rejection under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176